DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 4-10, 12-22, 24 and 31 are pending wherein claims 1, 4-6, 12-16 and 24 are amended, claims 2-3, 11 and 23 are canceled and claim 31 is new. 

Status of Previous Rejections
	The previous rejection of claims 8-10 and 12-13 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of the Applicant’s amendments to the claims. The previous rejection of claim 24 under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al. (US 2017/0184534) is withdrawn in view of the Applicant’s amendment to claim 24. The previous rejection of claims 1 and 17-18 under 35 U.S.C. 103 as being unpatentable over Uno et al. (US 2011/0011619) is withdrawn in view of the Applicant’s amendment to claim 1. 

Allowable Subject Matter
Claims 1, 4-10, 12-18, 21-22 and 24 are allowed.
	Claims 1, 4-10, 12-18, 21-22 and 24 are allowable for the reasons as set forth in the Office Action of April 7, 2022 addressing dependent claim 20. 

	Claims 24 and 32 are allowed. 
	Claims 24 and 32 are allowable for the reasons as set forth in the Office Action of April 7, 2022 addressing dependent claim 31. 

	Claim 33 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 33, the prior art does not disclose or adequately suggest an electrode for measuring an analyte, comprising a first base layer comprising a conductive metal or a conductive metal alloy or carbon; first electrode layer upon the first base layer, the first electrode layer comprising ruthenium metal, a ruthenium based metal alloy, nickel metal, or a nickel based metal alloy, wherein the first base layer comprises different elements than the first electrode layer, and wherein the first base layer is more conductive than the first electrode layer; and a second electrode layer, wherein the first base layer is located between the first electrode layer and the second electrode layer. Uno et al. (‘619) discloses a core member mainly composed of copper with a skin layer mainly composed of platinum, palladium, ruthenium or silver, but Uno et al. (‘619) does not specify wherein the first electrode layer has a ruthenium metal/alloy or nickel metal/alloy wherein the first base layer is located between the first electrode layer and the second electrode layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759